United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1729
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

      Aaron William Anderson, Jr., also known as Aaron William Anderson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                             Submitted: May 10, 2021
                              Filed: August 26, 2021
                                    [Published]
                                  ____________

Before SMITH, Chief Judge, SHEPHERD and GRASZ, Circuit Judges.
                              ____________

PER CURIAM.

      Aaron William Anderson Jr. appeals the district court’s1 order reducing his
sentence pursuant to § 404(b) of the First Step Act. See Pub. L. No. 115-391, § 404,

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
132 Stat. 5194, 5222 (2018). Anderson argues that the district court abused its
discretion in not further reducing his sentence. We affirm.

                                   I. Background
       In 2008, a jury found Anderson guilty of possession with intent to distribute
at least five grams of a mixture and substance containing cocaine base, in violation
of 21 U.S.C. § 841(a)(1) and (b)(1)(B) and 18 U.S.C. § 2. The district court found
Anderson responsible for 0.5 to 1.5 kilograms of crack cocaine. Based on a total
offense level of 38 and criminal history category of VI,2 the applicable sentencing
range was 360 months’ to life imprisonment. Anderson received a sentence of 360
months’ imprisonment and eight years’ supervised release.

      In 2014, Amendment 782 to the United States Sentencing Guidelines reduced
Anderson’s Guidelines range to 324 to 405 months’ imprisonment. See U.S.S.G.
Suppl. to App. C. Amend. 782 (2014). The district court sua sponte reduced
Anderson’s sentence to 324 months’ imprisonment, noting that Anderson had
“received a sentence at the bottom of the guideline range when originally sentenced.”
First Order Reducing Sentence at 1, United States v. Anderson, No.
3:08-cr-00041-JAJ-TJS-1 (S.D. Iowa 2014), ECF No. 119.

      In 2019, Anderson moved to further reduce his sentence pursuant to the First
Step Act of 2018, which made retroactive the lower penalties for cocaine base
offenses established by the Fair Sentencing Act of 2010.3 The district court agreed


      2
      This included enhancements resulting from Anderson’s prior felony conviction
in Wisconsin for possession with intent to distribute THC.
      3
       “Section 2 of the Fair Sentencing Act increased the quantity of cocaine base
required to trigger mandatory minimum sentences,” and “[s]ection 3 eliminated the
5-year mandatory minimum for simple possession of cocaine base.” United States v.
McDonald, 944 F.3d 769, 771 (8th Cir. 2019). “As relevant here, section 404(b)
allows a district court to impose a reduced sentence as if sections 2 and 3 of the Fair

                                         -2-
that Anderson was eligible for relief under the First Step Act; it explained that at the
time of Anderson’s offense, “[t]he jury’s finding of five grams and more of crack
cocaine yielded a range of imprisonment between ten years and life because of
[Anderson’s] prior felony drug offense,” but that “[n]ow the jury’s finding supports
a range of imprisonment of zero to thirty years pursuant to 21 U.S.C. § 841(b)(1)(C).”
Second Order Reducing Sentence at 1, United States v. Anderson, No.
3:08-cr-00041-JAJ-TJS-1 (S.D. Iowa 2020), ECF No. 174. The court concluded that
Anderson’s total offense level was 34 and that, with his criminal history category of
VI, this resulted in a sentencing range of 262 to 327 months’ imprisonment. Noting
that the court had “earlier expressed its desire to sentence [Anderson] at the bottom
of the [G]uideline[s] range,” it sentenced Anderson to 262 months’ imprisonment. Id.
The district court declined, however, to further reduce Anderson’s sentence below the
Guidelines range:

      The defendant seeks recalculation of his criminal history category.
      However, the First Step Act only granted retroactive application to the
      provisions of the Fair Sentencing Act. The court has considered each of
      the defendant’s arguments and exercises its discretion to decline a
      further reduction of sentence.

Id.

      Anderson timely appealed his sentence.




Sentencing Act of 2010 were in effect at the time the covered offense was
committed.” United States v. Burnell, 2 F.4th 790, 792 (8th Cir. 2021) (cleaned up).


                                          -3-
                                  II. Discussion
       Anderson urges us to reverse his sentence because the district court declined
to reduce his sentence below the bottom of his recalculated Guidelines range under
the First Step Act.

      A court considering a motion for a reduced sentence under § 404 of the
      First Step Act proceeds in two steps. First, the court must decide
      whether the defendant is eligible for relief under § 404. Second, if the
      defendant is eligible, the court must decide, in its discretion, whether to
      grant a reduction.

McDonald, 944 F.3d at 772. We review the district court’s decision to grant or deny
an authorized sentence reduction for an abuse of discretion. Id. at 771; see First Step
Act § 404(c) (“Nothing in this section shall be construed to require a court to reduce
any sentence pursuant to this section.”).4

      Anderson’s principal contentions on appeal are that the district court failed to
understand the scope of its authority under the First Step Act and failed to consider
several of Anderson’s arguments. We address these contentions in turn.

                                A. Scope of Authority
        Anderson contends that the district court misunderstood the scope of its
authority by (1) not understanding that it could impose a sentence below the
Guidelines range, and (2) believing that it did not have the authority to recalculate his
criminal history category. “[A] significant procedural error occurs if the district court
fails to understand the scope of its authority and discretion at sentencing.” United


      4
        Because the parties do not dispute Anderson’s eligibility for relief under § 404
of the First Step Act, we focus on whether the district court permissibly declined to
reduce Anderson’s sentence.


                                          -4-
States v. Tabor, 531 F.3d 688, 692 (8th Cir. 2008). If such an error has occurred, we
will “reverse [the] sentence unless the error is harmless or the defendant forfeited the
error by failing to object in the court below.” Id.

        The district court committed no procedural error. First, “[n]othing in the record
indicates the district court believed it was bound to keep the sentence within the
current Guidelines range.” United States v. Stallings, 2 F.4th 763, 765 (8th Cir. 2021).
In fact, the court explained that it was imposing a bottom-of-the-range sentence
because it had “earlier expressed its desire to sentence [Anderson] at the bottom of
the [G]uideline[s] range.” Second Order Reducing Sentence at 1. Further, it stated
that it was “exercis[ing] its discretion to decline a further reduction of sentence.” Id.
In light of this “plain statement regarding [the district court’s] decision not to exercise
its discretion[,]” we conclude that the district court knew it could sentence Anderson
to a below-range sentence yet chose not to. See Burnell, 2 F.4th at 792 (alterations in
original) (quoting United States v. Howard, 962 F.3d 1013, 1015 (8th Cir. 2020)).

       Second, the district court did not deny its authority to reevaluate Anderson’s
criminal history category. It noted that Anderson “s[ought] recalculation of his
criminal history category” but explained that “the First Step Act only granted
retroactive application to the provisions of the Fair Sentencing Act.” Second Order
Reducing Sentence at 1. The district court was correct:

       [Section] 404(b) only requires that a district court reassess the original
       sentence as if sections 2 and 3 of the Fair Sentencing Act were in effect
       at the time the covered offense was committed. As such, it makes
       retroactive only certain statutory changes pertaining to threshold crack
       cocaine weights triggering mandatory minimum sentences.

Burnell, 2 F.4th at 793 (cleaned up). The district court did not say that it could not
reassess Anderson’s criminal history category; rather, it recognized that it was not


                                           -5-
“required to reassess earlier sentencing decisions unaffected by the Fair Sentencing
Act,” id. at 729–93, but chose not to do so.

                                B. Complete Review
      Anderson next contends that the district court abused its discretion by failing
to consider “relevant and significant factors supporting a discretionary sentencing
reduction.” Appellant’s Br. at 18 (all caps and bold omitted). We disagree.

       “To conduct a ‘complete review’ under [§]404, a district court must consider
the arguments presented in the defendant’s motion and have a reasoned basis for its
decision.” United States v. Davis, 834 F. App’x 296, 297 (8th Cir. 2021) (unpublished
per curiam) (quoting United States v. Moore, 963 F.3d 725, 728 (8th Cir. 2020)).
“Our review consists of determining whether the record shows that the district court
‘has considered the parties’ arguments and has a reasoned basis for exercising his
own legal decisionmaking authority.’” Id. (quoting United States v. Booker, 974 F.3d
869, 871 (8th Cir. 2020)).

       The record shows that the district court considered Anderson’s arguments.
First, the court necessarily considered—and agreed with—Anderson’s arguments
regarding his eligibility and the appropriateness of a sentencing reduction because the
court found Anderson eligible for relief under the First Step Act and reduced his
sentence accordingly. Then, it acknowledged but declined Anderson’s invitation to
recalculate his criminal-history category. Finally, it stated that it “ha[d] considered
each of [Anderson’s] arguments.” Second Order Reducing Sentence at 1. According
to Anderson, this was “simply boilerplate language,” and there is “insufficient”
“evidence of an individualized determination,” Appellant’s Br. at 27, because the
court did not discuss his criminal history score, post-offense rehabilitation, and the




                                         -6-
18 U.S.C. § 3553(a) factors.5 However, “[w]e presume that a district court has
considered the arguments raised by the defendant.” Stallings, 2 F.4th at 765 (quoting
United States v. Banks, 960 F.3d 982, 985 (8th Cir. 2020)). “[N]ot every reasonable
argument advanced by a defendant requires a specific rejoinder by the judge,” id.
(alteration in original) (quoting Banks, 960 F.3d at 985), “particularly . . . when, as
here, the Section 404 motion is reviewed by the same court that imposed the original
sentence,” United States v. Cooper, 835 F. App’x 900, 902 (8th Cir. 2021)
(unpublished per curiam).

       The district court also set forth a reasoned basis for exercising its decisional
discretion. In concluding that a bottom-of-the-range sentence was appropriate, the
court expressly stated that this sentence reflected the court’s continuing desire to
sentence Anderson to the bottom of the applicable Guidelines range. Cf. United States
v. Hoskins, 973 F.3d 918, 921 (8th Cir. 2020) (concluding that the district court
provided a reasoned basis for declining to reduce the defendant’s sentence where “it
briefly explained why the court concluded that [the defendant’s] initial sentence was
‘sufficient but not greater than necessary to address the essential sentencing
considerations’”).


      5
        Anderson urges that the district court was “require[d] [to] consider[] . . . all
relevant and significant factors in the case,” including the § 3553(a) factors and post-
offense rehabilitation. Appellant’s Br. at 17. This argument is foreclosed by our
precedent. Anderson’s “contention [regarding the § 3553(a) factors] . . . falls flat
under our precedent” because “[w]e have previously held the First Step Act ‘does not
mandate that district courts analyze the section 3553 factors for a permissive
reduction in sentence.’” Stallings, 2 F.4th at 765 (quoting Moore, 963 F.3d at 727).
His contention regarding post-offense rehabilitation meets the same fate: “A district
court ‘may consider evidence of a defendant’s postsentencing rehabilitation at
resentencing.’ But it need not adjust a sentence based on rehabilitation.” United
States v. Williams, 943 F.3d 841, 844 (8th Cir. 2019) (quoting Pepper v. United
States, 562 U.S. 476, 504 (2011)).


                                          -7-
       In sum, the district court did not abuse its “substantial discretion,” id., in its
decision to reduce Anderson’s sentence to the bottom of the Guidelines range and not
lower.

                                 III. Conclusion
      For the foregoing reasons, we affirm the district court’s sentence.
                      ______________________________




                                          -8-